Citation Nr: 0201587	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  96-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a increased evaluation for a left knee 
disorder, currently evaluated as 30 percent disabling, to 
include whether a timely substantive appeal was filed from 
the December 1995 rating decision which denied this issue.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities, to include whether a timely 
substantive appeal was filed from the December 1995 rating 
decision which denied this issue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel
INTRODUCTION

The veteran had active service from June 1942 to March 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
New Orleans, Louisiana RO, which denied, in part, an 
increased (greater than 30 percent) rating for a left knee 
disability and a total disability rating on the basis of 
individual unemployability.  This case was before the Board 
in October 1997, but was remanded for additional development.  
The case was then returned to the Board.  

In the January 2000 decision, the Board held that the 
veteran's substantive appeals were not timely filed regarding 
the issues of entitlement to an increased rating for a left 
knee disability and entitlement to a total rating based on 
individual unemployability.  (At that time there was an issue 
concerning benefits under the provisions of 38 U.S.C.A. 
§ 1151 which was remanded to the RO.)  The veteran appealed 
the January 2000 Board decision on the instant issues to The 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Court vacated the Board's decision and 
remanded the appeal for further proceedings.  In an April 
2001 Order by the Court, the case was remanded in for 
consideration of the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001).  Subsequent to the Court's order, the 
veteran died in May 2001.

The Board further notes that in October 2001, the veteran's 
widow filed informal claims for dependency and indemnity 
compensation benefits, death pension benefits, accrued 
benefits, and any other benefit that she may be entitled.  
Therefore, these claims are referred back to the RO for 
proper adjudication.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1942 to March 
1946.

2.  On October 17, 2001, the veteran's Attorney before the 
Court notified the Board that the veteran died on May [redacted], 
2001.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this claim because of the death of the veteran.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2001).


ORDER

The appeal is dismissed.

		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

 

